Citation Nr: 0924534	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-29 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1971 and from August 1972 to August 1980.

This appeal arose from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).  

Procedural history

The Veteran's claim for service connection for MS was denied 
in the aforementioned April 2004 RO rating decision.  The 
Veteran expressed disagreement with that decision in August 
2004, and a Decision Review Officer (DRO) provided the 
Veteran with a July 2005 statement of the case (SOC) which 
was also unfavorable to the Veteran's claim.  An appeal was 
perfected with the Veteran's submission of a substantive 
appeal (VA Form 9) in August 2005.

This claim was remanded by the Board in July 2007 and April 
2008 for further development.  As will be discussed in 
greater detail below, that development has been completed and 
the claim has been returned to the Board.  

In August 2008, the Veteran testified at a Travel Board 
hearing held at the San Antonio RO before the undersigned 
Veterans Law Judge (VLJ), a transcript of which has been 
associated with the Veteran's claims file.

After the August 2008 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2008).

In March 2009, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (2008).  The requested opinion was 
provided in April 2009 and has been associated with the 
Veteran's VA claims folder.  The VHA opinion has been 
provided to the Veteran and his representative.

In June 2009, the Veteran submitted a May 2009 Initial 
Neurological Evaluation and nexus opinion from S.K.G., M.D. 
along with a Medical Opinion Response Form which indicated 
that the Veteran wished the Board to remand this issue so 
that the agency of original jurisdiction (AOJ) could consider 
this evidence.  See a June 2009 Medical Opinion Response 
Form.  However, since the Board is granting the Veteran's 
claim for service connection for MS, such a remand is 
unnecessary.  

Representation

The Veteran was previously represented by the Texas Veterans 
Commission.  The Veteran revoked the Texas Veterans 
Commission as his power of attorney in a July 2008 VA Form 
21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative) which appointed the Paralyzed 
Veterans of America as his power of attorney. 
 

FINDINGS OF FACT

1.  The Veteran is currently diagnosed with multiple 
sclerosis. 

2.  The medical evidence of record indicates that the 
Veteran's current MS was manifested during his active 
military service.  


CONCLUSION OF LAW

Multiple sclerosis was incurred in service; service 
connection is accordingly granted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  
The Board will then render a decision.

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in July 2007 and April 2008.  The July 2007 Board 
remand instructed the agency of original jurisdiction (AOJ) 
to obtain the Veteran's medical records associated with his 
award for Social Security Disability from the Social Security 
Administration (SSA).  The AOJ was then to readjudicate the 
claim.

The AMC attained the Veteran's SSA medical records in August 
2007.  The claim was then readjudicated via a December 2007 
supplemental statements of the case (SSOC), and the claim was 
returned to the Board.  

The April 2008 Board remand instructed the AOJ to schedule 
the Veteran for a personal hearing before a VLJ.  

The AMC scheduled the Veteran for a VA Travel Board hearing 
in April 2008, and the Veteran's claim has been return to the 
Board.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in December 2005.  This letter 
appears to be adequate.  The Board need not, however, discuss 
in detail the sufficiency of the VCAA notice letter in light 
of the fact that the Board is granting the claim.  Any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has not been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  As will be discussed in detail below, the Board is 
granting the Veteran's claim.  It is not the Board's 
responsibility to assign a disability rating or an effective 
date in the first instance.  The Board is confident that if 
required, the Veteran will be afforded any additional 
appropriate notice needed under Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal. 

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  See 38 C.F.R. § 
3.303(a)(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For MS, service connection may be granted if the disease 
becomes manifest to a compensable degree within seven years 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2008).

The Board observes in passing that the regulation calls for 
the claimed disease to be manifested to a "compensable" 
degree, that is "to a degree of 10 percent or more."  See 
38 C.F.R. § 3.307(a)(3) (2008).  Any manifestation of 
multiple sclerosis is rated 30 percent disabling.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8018 (2008).  Thus, any 
manifestation of multiple sclerosis within the seven year 
presumptive period would be to a compensable degree.

Analysis

As was discussed above, in order for service connection to be 
granted, three elements must be met: (1) current disability; 
(2) in-service disease or injury; and (3) medical nexus.  See 
Hickson, supra.  Essentially, the Veteran asserts that MS 
symptomatology manifested during his active military service.  
The Board will address each element in turn.

Hickson element (1), current disability, has been met.  It is 
uncontroverted that the Veteran was diagnosed as having MS in 
April 2001.

With respect to Hickson element (2), in-service disease (to 
include the seven-year presumptive period after service), 
contemporaneous evidence from the Veteran's period of active 
service does not reflect a diagnosis of MS.  As was noted 
above, MS was initially diagnosed in 2001, well over seven 
years after service.  

The Veteran reported leg cramps after strenuous exercise in a 
January 1971 examination report; 1976 treatment and x-ray 
records reflect that the Veteran reported pain and pressure 
in his chest of unknown etiology which lasted for a duration 
of between two and three months.  Further, the Veteran's 
service medical records reflect that the Veteran complained 
of and received treatment for low back pain and spasms 
multiple times between from 1975 and 1977.  His May 1980 
separation examination notes that the Veteran experienced 
defective distant and near visual acuity.  

The Veteran contends that the symptomatology listed 
immediately above constituted manifestations of his MS.  As 
will be discussed in greater detail immediately below, 
A.D.B., M.D., S.K.G., M.D. and the April 2009 VHA medical 
expert all have opined that the Veteran's symptomatology 
during his service in fact constituted manifestations of his 
later-diagnosed MS.  

An August 2008 statement from A.D.B., M.D. stated that "It 
is conceivable that the above symptoms [intermittent cervical 
and lumbar pain and muscle spasm] could be indicative of the 
[Veteran's] initial signs and symptoms of his MS which could 
not be definitely diagnosed at that point.  It is likely for 
the [Veteran] to have the above symptoms at that time.  
Therefore, I believe that the [Veteran's] initial neurologic 
symptoms due to his MS occurred during the period of 1980 
through 1987" [in service and within the seven-year 
presumptive period pursuant to 38 C.F.R. § 3.307(a)(3)].  See 
the August 2008 statement from A.D.B., M.D.  

The April 2009 VHA expert observed the Veteran's in-service 
reports of leg cramps after strenuous exercise, noting 
"Cramping in the legs is a symptom of myelopathy and can be 
symptom of myelopathy, and this is just cramping in the legs 
with exertion.  The fact that it occurs with exertion means 
that there may be (1) a weakness which may only come out 
during exertion or heavy work or (2) conceivably, with MS, an 
increase in body temperature may bring out symptoms."  The 
April 2009 VHA medical expert opined, "We...have vague 
symptoms in the service of really the only symptom being 
muscle cramping, which is not necessarily a specific symptom 
for MS but consistent with a symptom of myelopathy.  At this 
point, since the evidence is quite vague and the examination 
is normal, but since the symptoms are consistent with those 
we find with myelopathy with MS, I would have to say that it 
I as least likely as not that the [Veteran's] multiple 
sclerosis dates back to the service where he has the symptoms 
of leg cramping with exertion."  See the April 2009 VHA 
medical opinion.  

In a May 2009 statement, S.K.G., M.D. stated "It is 
documented there was mid-thoracic back discomfort described 
as 'chest pain' and as well symptoms that could be consistent 
with spasticity in the lower extremities and also [the 
Veteran] reported decreased visual acuity which was 
documented on an examination."  S.K.G., M.D. opined 
"Therefore, in summary, it is my impression that the 
[Veteran] did have symptoms suggesting the diagnosis of MS 
dating back to the period of time in which he served in the 
military."  See the May 2009 statement from S.K.G., M.D.    

All three medical opinions indicate that the Veteran's in-
service symptomatology amounted to early signs of his MS.  
The record thus contains three medical opinions which 
indicate that a connection between the Veteran's service and 
MS does exist.  There is no competent medical opinion to the 
contrary.  The benefit sought on appeal is accordingly 
allowed.


ORDER

Service connection for MS is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


